TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 18, 2013



                                     NO. 03-10-00713-CV


                             Tamara Lynn Ramaker, Appellant

                                               v.

Jeanette Abbe, Gary Hobbs, Denise Lackey, Shelly Mattson, Stacy McCoy, Anita Paniagua
                             and Amber Ross, Appellees




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
        AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment

EXCEPT for the portion of the judgment finding that Tamara Lynn Ramaker take nothing on

her claim that Amber Ross breached the Riding Instructor Agreement and the award of

attorney’s fees. IT IS THEREFORE ordered that the portion of the trial court’s judgment

finding that Tamara Lynn Ramaker take nothing on her claim that Amber Ross breached the

Riding Instructor Agreement and the award of attorney’s fees are reversed, and those issues are

remanded for further proceedings. However, we affirm the trial court’s judgment with respect to

claims concerning the Boarding Contract. It is FURTHER ordered that the appellees pay all
costs relating to this appeal, both in this Court and the court below, and that this decision be

certified below for observance.




                                               2